Citation Nr: 1626635	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and mood disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to February 2006. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Probative evidence of record fails to establish a diagnosis of PTSD during the appeal period.

2.  The Veteran's currently diagnosed psychiatric disorders were not present in service, were not manifested to a compensably disabling degree within the first year after discharge from service, and are not shown to be etiologically related to his active military service, to include in-service stressor incidents or mental health treatment.

3.  The Veteran's currently diagnosed obstructive sleep apnea was not present in service and is not shown to be etiologically related to his active military service, to include in-service treatment for sleepwalking and insomnia.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, MDD, and mood disorder NOS, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2015).

2.  Obstructive sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's December 2009 letter provided before initial adjudication of the service connection claims on appeal in March 2010, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claims were readjudicated in December 2012 statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the service connection issues on appeal.

VA has obtained service treatment records, service personnel records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A review of the March 2016 Board videoconference hearing transcript demonstrates that the VLJ complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was also provided with VA examinations in February 2010 and an addendum medical opinion in March 2010 in conjunction with the service connection claims on appeal to clarify the nature and etiology of his claimed psychiatric and sleep disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the February 2010 medical examinations and March 2010 medical opinion obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  It provides that service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2015).  

38 C.F.R. § 4.125(a) requires that the diagnosis of PTSD must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (DSM).  For cases certified to the Board on or after August 4, 2014, such as the present case, the diagnosis of PTSD must be in accordance with the DSM Fifth Edition (DSM-5).  If the diagnosis of a mental disorder does not conform to DSM-5 or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-5).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

I.  Acquired Psychiatric Disorder

The Veteran has contended that he had a currently diagnosed psychiatric disorder related to his military service, to include asserted in-service stressors.  In written statements as well as during his March 2016 Board hearing, the Veteran has asserted that he received mental health treatment during service for anger issues that he believed were caused by sleep deprivation.  He indicated that he could not disclose more information about his claimed in-service stressors due to a non-disclosure agreement his signed before leaving active service.  He reported receiving VA treatment with medications and therapy for his currently diagnosed psychiatric disorders.

The Veteran reported that his in-service stressors included serving as a primary sniper for two teams operations in Arabian Sea completing 12 missions in support of Operation Iraqi Freedom from November 2003 to November 2004 with stationed on the USS Vicksburg.  He also reported that he had been involved in additional operations with small craft reconnaissance gathering maritime intelligence within confines of enemy combatants.  It was indicated that he was in close quarter situations and operated a non-traditional vessel that almost resulted in an engagement with friendly forces due to poor communications.  He noted that his crew was within a few seconds of being engaged with little chance of survival. 

The Veteran further detailed that he was stationed at Guantanamo Bay, Cuba, from November 2004 through November 2005 and was exposed to detainee's relentless attempts to escape as well as assault and degrade the staff by throwing human waste.  He asserted that he was exposed to a continuous hostile environment while stationed in Cuba.  He indicated that his primary tasks at that time were assigning teams and establishing mission parameters, making him feel accountable to put young troops in harm's way. 

Service treatment records reflected at the Veteran had a normal psychiatric evaluation at service entrance, as shown on an October 1985 entrance examination report.  In October 1990, the Veteran reported lack of sleep leading to short temper.  He complained of one year of inappropriate anger toward his wife resulting in verbal abuse and impulsive behavior, including destruction of household items in fits of rage.  The examiner listed an impression of sleep disorder with no evidence of depressive disorder, substance abuse, or obsessive compulsive disorder as well as rage.

In November 1997, the Veteran presented with complaints of wanting out of the Navy.  He reported that he was not getting cooperation from his division, noting that stress and lack of sleep had driven him to complain.  The examiner listed a provisional diagnosis of adjustment reaction.  After examining the Veteran, the examiner diagnosed history of somnambulism (one episode on ship), adjustment disorder with MEF (improving), history of obesity (overeating), and rule out intermittent explosive disorder (mild, episodic).  In December 1998, the examiner noted that the Veteran was fit/suitable for the Navy and could return to the ship.  It was noted that the Veteran's primary problem for referral was one episode of anger about work related stress, which he attempted to resolve since and was feeling better.  The Veteran reported that he had a reoccurrence of sleep walking.  The examiner commented that his condition at that time appeared to be stress related.  It was indicated that if he could not reduce stress and had future episodes of sleep walking, he must be taken off the ship.  

A May 2002 periodic service examination report revealed normal psychiatric evaluation findings.  A July 2002 and June 2003 service treatment records noted that the Veteran was injured while dealing with prisoners.  

The Veteran's DD Form 214 revealed that his military occupational specialty in the United States Navy was Corrections Basic for six years and three months and Law Enforcement for 14 years and eight months.  It showed he was stationed on the USS Vicksburg and received numerous awards, including Global War on Terrorism Expeditionary and Service medals.  Service personnel records contained multiple performance evaluation reports.  In a November 2004 service counseling record, it was noted that the Veteran was part of VBSS Team Sniper, ensuring the safety of two teams while engaged in operations in Arabian Gulf during the Global War on Terrorism.  In a November 2005 service counseling record, it was noted that the Veteran volunteered to go Navy Provisional Guard Force JTF Guantanamo in support of Operation Enduring Freedom and the Global War on Terrorism.

Post-service VA treatment records dated in September 2006 noted that the Veteran complained of insomnia but did not feel unhappy, depressed, or anxious and had no crying spells or homicidal/suicidal ideation.  His PTSD screen was noted to show no problems.  A September 2007 VA traumatic brain injury cognitive impairment consult showed that a psychiatry consult was being arranged on a fee basis for the Veteran.  The examiner recommended that the Veteran attend this evaluation and in addition to addressing his sleep hygiene, have them address with him whether mild symptoms could be related to anxiety/depression or PTSD to a mild degree.  However, a January 2008 followup showed the Veteran was sleeping normally and never went to his psychiatry consult.

Additional VA treatment records dated from 2009 to 2013 reflected treatment for multiple psychiatric disorders.  In a March and May 2009 VA psychiatric consults, the Veteran was noted to report with no past psychiatric history now with five years PTSD symptoms from events in Iraq and Cuba and three years of depressive symptoms exacerbated by economic lay-offs of post-separation jobs and home destroyed by Tropical Storm Faye.  The examiner listed an impression of five years PTSD diagnosis with two to three years MDD symptoms, noting that the Veteran was very motivated for treatment at that time.  The examiner also listed diagnoses of single, moderate MDD and chronic, moderate PTSD.  An August 2009 VA psychiatry note listed diagnoses of single, mild MDD and chronic, moderate PTSD.  The examiner noted that a June 2009 brain MRI revealed normal findings.  In October 2009, the examiner commented that Prozac usage had markedly improved his depressive and PTSD symptoms as well as indicated that the Veteran's MDD had resolved.

In a December 2009 and January 2010 VA psychology notes, the examiner noted that the Veteran was administered multiple mental evaluation tests with his scores suggestive of mild levels of depression, no clinically significant levels of anxiety, and a number of PTSD symptoms, though not sufficient enough to warrant diagnosis.  It was indicated that he had been out of the military for almost four years, had been laid off several times from a number of different jobs, and planned to attend school full time to study diesel mechanics.  It was not discussed what PTSD symptoms were specifically related to although it was clear that it was military related.  The examiner listed diagnostic impressions of mood disorder NOS and PTSD.

In a February 2010 VA PTSD examination report, the Veteran indicated that he had mild, daily depressive symptoms in the past year with associated symptoms of irritability, concentration decline, guilt, sleep impairment, pessimism, and indecisiveness.  It was noted that he had received outpatient treatment for a mood disorder NOS in the last year with antidepressant medications.  The examiner discussed the Veteran's military history as well as indicated that he was enrolled full time in school for diesel mechanics and married with no children.  When discussing post military stressors, he reported that he has not been able to find any lasting or rewarding work experiences since discharge, causing him psychosocial consequences of feeling discouraged, disillusioned, and distrustful of others as well as causing him to decide instead to pursue education on the GI Bill.

Reported stressors included combat experience in Iraq in 2004 during active service.  The Veteran indicated that he could not disclose any further information but that he was a situational sniper for several missions.  It was indicated that he did not reveal details concerning how this impacted him emotionally.  On evaluation, the examiner indicated that the Veteran's scores were suggestive of mild levels of depression, no clinically significant levels of anxiety, and a number of PTSD symptoms, though not sufficient enough to warrant diagnoses.  After reviewing the record and examining the Veteran, the examiner listed an Axis I diagnosis of mood disorder NOS and Axis IV diagnosis of unemployment.  The examiner further determined that mental disorder symptoms were controlled by continuous medication and were not severe enough to interfere with occupational and social functioning.  The examiner then opined that PTSD was not found so an opinion could not be formed as to whether PTSD was due to or a result of conceded military combat experience.

In a March 2010 VA mental disorders addendum opinion, the examiner noted a detailed review of the record and opined that the Veteran's diagnosed mood disorder NOS was not caused by or a result of anger, rage, adjustment reaction, and intermittent explosive disorder shown during active duty.  In the cited rationale, the examiner noted that there was no objective evidence that a chronic condition developed from the mental health referral dated in November 1997, in which the Veteran had complained of work-related stress and conflict with his division.  The examiner highlighted that the record reflected that the primary problem for the November 1997 referral during service was a one-time episode of anger about work-related stress which he had attempted to resolve and felt better since.  It was noted that the Veteran's present mood disorder could not be linked to the one referral during service 13 years prior.  In fact, the examiner commented that the Veteran's mood-related symptoms were reported to be due to three years of depressive symptoms exacerbated by economic lay-offs of post-separation jobs and having his home destroyed by Tropical Storm Faye, as noted in an excerpt from a March 2009 VA treatment note.  The examiner further noted that there was not a diagnosis of intermittent explosive disorder rather a rule out on this disorder.  The examiner also found that the adjustment reaction notation referred to a situational specific emotional reaction and not a chronic condition.  Finally, the examiner indicated that anger and rage were emotions and behavior, not diagnoses.

Additional VA treatment records dated from 2011 to 2013 showed continued findings of single, moderate, MDD and chronic, moderate PTSD.  In a February 2011 VA psychiatric note, the examiner noted Veteran's active involvement in treatment, including individual therapy with psychiatry and psychology, medications, and correction of contributing medical illnesses to symptomatology (i.e. obstructive sleep apnea exacerbating mood symptoms).  It was specifically indicated that depression was fully resolved and that PTSD symptoms were mild as well as easily managed by the Veteran's current treatments.  In an August 2011 VA treatment record, the examiner noted that the Veteran had current treatment for depression (resolved), PTSD (mild symptoms), and obstructive sleep apnea, including Prozac and Trazodone.

In a May 2012, the Veteran presented for an initial assessment for possible admission to the VA PTSD Clinical Team program.  Based on information provided during clinical interview, the examiner indicated that diagnosis of PTSD was not supported.  The Veteran was noted to again allude to certain experiences that he could not discuss due to a non-disclosure agreement.  The examiner commented that it was possible that the Veteran had symptoms of PTSD, but if he was not able to disclose information about his trauma exposure as well as associated symptoms, then full assessment could not be completed.  Based on the events that he did share and the symptoms that he described, the examiner found that he did not appear to meet criteria for PTSD at that time.  The Veteran was noted to report a range of mood-related symptoms as well as a style of thinking/interacting that is possibly suggestive of maladaptive personality traits.  He reported periodic depressed mood, low interest, and low motivation.  He described feeling stressed, having difficulty concentrating as well as difficulty with completing things that he has started.  The examiner commented that the Veteran presented as extremely talkative, digressive, and keyed up, though he denied current or history of manic or hypomanic episodes.  The examiner then listed a diagnosis of mood disorder NOS. 

After a thorough review of the evidence of record, the Board must first conclude that service connection for PTSD is not warranted.  As an initial matter, the Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service as verified by information in his service personnel records. 

The next question is whether a diagnosis of PTSD has been established.  Here, the Board finds that probative evidence fails to support a diagnosis of PTSD.  The Board is cognizant that the Veteran's VA treatment providers listed impressions and diagnoses of PTSD in the VA outpatient treatment records associated with the electronic claims file.  However, the Board has determined that those findings have very little probative value when compared to the detailed findings and well-reasoned conclusions reached in the February 2010 VA examination report and May 2012 VA initial assessment report discussed at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of PTSD.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether a present disability of PTSD exists weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Furthermore, the facts of the present case are clearly distinguished from those of McClain.  There is no evidence that the Veteran had a PTSD disability that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the evidence does not show that the Veteran has, nor has he had during the appeal period, a current diagnosis of PTSD.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of PTSD, a discussion as to whether there exists a medical nexus between military service and such disability is not necessary.  Consequently, the Board finds that entitlement to service connection for PTSD is not warranted.

Service connection for currently diagnosed psychiatric disorders, including MDD and mood disorder NOS, is also not warranted.  In this case, there is no factual basis in the record that the currently diagnosed psychiatric disorders were incurred during service, or manifested within a year after his discharge from service in 2006.  

Post-service VA treatment records first showed findings of psychiatric disorders in 2009 after the Veteran's separation from active service in 2006.  Evidence of record dated from 2009 to 2013 detailed findings of MDD and mood disorder NOS.  Thus, evidence of record reflects that psychosis was not shown to manifest to a compensable degree within one year of service discharge.  

Parenthetically, the Board is cognizant that the Veteran received diagnoses of single MDD as well as depression in 2009 that was noted to resolve in October 2009 just before the Veteran filed his claim in November 2009.  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Board has found that evidence of record dated just prior to the claim is clearly recent enough to establish the finding of a current disability of MDD as of the date of claim.  The Board also notes that that MDD is considered a mood disorder.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 161.

However, evidence of record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's currently diagnosed acquired psychiatric disorders and his active military service.  In fact, in the March 2010 VA medical opinion discussed at length above, the examiner specifically opined that the Veteran's diagnosed mood disorder was not caused by or a result of anger, rage, adjustment reaction, and intermittent explosive disorder shown during active duty.  Additional VA examiners noted that the Veteran's mood-related symptoms were due to three years of depressive symptoms exacerbated by economic lay-offs of post-separation jobs and having his home destroyed by Tropical Storm Faye.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by examiner in the March 2010 VA medical opinion.

The only evidence of record which relates the Veteran's claimed psychiatric disorders to his active military service are his own statements.  In written statements of record and during his March 2016 Board hearing, the Veteran has reported that he had continuous psychiatric symptoms since stressful events during active service.  The statements from the Veteran are competent evidence as to observable symptomatology, such as anxiety and depressed mood.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran has PTSD or that currently diagnosed psychiatric disorders were as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiners considered the Veteran's lay assertions when providing the aforementioned February 2010 VA examination, March 2010 VA medical opinion, and May 2012 VA assessment.

Accordingly, service connection for an acquired psychiatric disorder, including PTSD, MDD, and mood disorder NOS, is not warranted.  The evidence of record simply does not establish either on direct or presumptive basis that the Veteran's claimed acquired psychiatric disorder was incurred in or related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Obstructive Sleep Apnea 

The Veteran has contended that his claimed sleep disorder is related to his military service, as he suffered sleep disturbance symptoms since service.  In written statements of record as well as during his March 2016 Board hearing, he reported that he had sleep disorder symptoms since service, such as snoring, daytime sleepiness, and abrupt awakenings, but did not seek assistance and defused those situations while on active duty. 

Service treatment records showed treatment for sleep walking from 1988, 1990, and 1991 with a reoccurrence in 1998.  The Veteran was diagnosed with a history of somnambulism but no acute problem in December 1988.  He presented with three incidents of sleep walking in November 1987 and September 1988 at home and in December 1998 on the ship.  At that time, the Veteran reported that he had a difficult time sleeping.  

In October 1990, the Veteran again complained of difficulty sleeping, awaking every 20 to 30 minutes.  The Veteran felt lack of sleep has been contributing to his short temper.  The examiner listed an impression of sleep disorder.  It was noted that the Veteran had a history of resolving somnambulism with good prognosis.  The examiner did not find the present condition disqualifying.  In March 1991, the Veteran indicated that his last known episode of sleep walking six months before.  He reported that he had implemented a good stress management program, had optimal adaptive functioning, and showed no signs of depression, ETOH abuse, or psychosis.  In November 1997, the Veteran complained of stress and lack of sleep.  After examining the Veteran, the examiner diagnosed history of somnambulism (one episode on ship).  In December 1998, the Veteran reported that he had a reoccurrence of one time sleep walking episode.  The examiner indicated that his condition at that time appeared to be stress related.  It was noted that if he could not reduce stress and had future episodes of sleep walking, he must be taken off the ship.  

The Veteran filed a claim for service connection for insomnia in November 2005.  In an April 2006 rating decision, the RO denied entitlement to service connection for somnambulism, as medical evidence of record failed to show that the condition was current and chronic.

Post-service treatment records dated from 2008 to 2010 reflected a past medical history of sleep walking and insomnia.  The Veteran was shown to be diagnosed with obstructive sleep apnea in May 2009, was prescribed Trazodone, and started using a CPAP machine.  

In November 2009, the Veteran filed a claim for service connection for obstructive sleep apnea. 

In a February 2010 VA PTSD examination report, the Veteran complained of sleep impairment and has improved sleep now on Trazodone but also has sleep apnea.
 
In a February 2010 VA respiratory diseases examination report, the Veteran indicated that he was diagnosed as having sleep apnea in May 2009 and given a CPAP machine.  He reported that he was now feeling much better, only taking five minute naps two times per day and able to stay awake.  A May 2009 sleep study was noted to show obstructive sleep apnea syndrome, severe by frequency of events, with moderate oxygen desaturations and moderate snoring.  The examiner also acknowledged that service treatment records showed sleep issues in November 1988, December 1988, October 1990, and March 1991.  After examining the Veteran and reviewing the record, the examiner listed a diagnosis of sleep apnea. 
The examiner then opined that the Veteran's current sleep apnea was less likely as not caused by the Veteran's somnambulism during his active duty.  In the cited rationale, the examiner noted that somnambulism and sleep apnea were both sleep disorders.  It was noted that somnambulism was defined as sleep walking during REM cycle but sleep apnea was a disturbance of breathing mechanisms during sleep.  The examiner concluded that the pathophysiology of sleep apnea and somnambulism were of two distinctly different etiologies.

Additional VA treatment records dated from 2011 to 2013 showed continued complaints of insomnia. 

Based on a review of the record, the Board has determined that service connection for obstructive sleep apnea is not warranted.  As an initial matter, there is no factual basis in the record that the claimed condition was incurred during service, or manifested for years after his discharge from service in 2006.  Post-service VA treatment records first showed findings of sleep apnea in 2009.  

Furthermore, the evidence of record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's currently diagnosed obstructive sleep apnea and events during his active military service.  The February 2010 VA examiner specifically opined that the Veteran's current sleep apnea was less likely as not caused by the documented incidents of somnambulism during his active duty, as the pathophysiology of sleep apnea and somnambulism were of two distinctly different etiologies.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the February 2010 VA examiner.

The only evidence of record which relates the Veteran's currently diagnosed sleep apnea to his active military service are his own statements.  In written statements of record and during his March 2016 Board hearing, the Veteran has reported that he had continuous sleep symptoms since service.  The statements from the Veteran are competent evidence as to observable symptomatology, such as snoring, daytime sleepiness, and abrupt awakenings.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's currently diagnosed sleep apnea was a result of events during active service draw medical conclusions, which the Veteran is not qualified to make.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  

Accordingly, service connection for obstructive sleep apnea is not warranted.  The evidence of record simply does not establish that the Veteran's claimed sleep disorder was incurred in or related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and mood disorder NOS, is denied.

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


